Appeal by defendant from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of the crime of book-making, in violation of section 986 of the Penal Law. Judgment reversed on the law, the information dismissed, and the fine remitted. The evidence was insufficient to establish the guilt of the defendant beyond a reasonable doubt. (People v. Richardson, 287 N. Y. 563; People v. Soshtain, 288 N. Y. 658; People v. Carpenito, 292 N. Y. 498.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.